In re State of Louisiana; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “J”, No. 371-520; to the Court of Appeal, Fourth Circuit, No. 94KW-2240.
Granted. Judgment of the trial court ordering the state to present the witness Tedra Spears for testimony on the motion to quash is vacated and set aside. See State v. Gerstenberger, 260 La. 145, 255 So.2d 720 (1971). Case remanded to the trial court to rule on the motion to quash.
WATSON, J., not on panel.